Citation Nr: 0736576	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  94-07 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a right hip stress fracture.  

2.  Entitlement to service connection for a left knee 
condition claimed as secondary to the service-connected 
residuals of the right hip stress fracture.  

3.  Entitlement to service connection for a right knee 
condition claimed as secondary to the service-connected 
residuals of the right hip stress fracture.  

4.  Entitlement to service connection for a low back disorder 
claimed as secondary to the service-connected residuals of 
the right hip stress fracture.  

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).  





REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1984 to 
November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The increased rating issue has been before the Board as well 
as the United States Court of Appeals for Veterans Claims 
(the Court) several times.  The last time the issue was 
before the Board was in May 2005 when it was remanded for 
additional evidentiary development.  

The issues of entitlement to service connection for a low 
back disorder claimed as secondary to the service-connected 
residuals of the right hip stress fracture and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will inform the veteran 
if any further action is required on his part.  



FINDINGS OF FACT

1.  Upon consideration of pain on use and during flares, the 
veteran's service-connected residuals of a right hip stress 
fracture more nearly approximate limitation of motion of 
flexion to 20 degrees.  

2  A left knee condition was not present during active duty 
or for years thereafter nor is a left knee condition 
otherwise related to such service or to a service-connected 
disability.  

3.  A right knee condition was not present during active duty 
or for years thereafter nor is a right knee condition 
otherwise related to such service or to a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no more, for 
service-connected residuals of a right hip stress fracture 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Code 5252 (2007).

2.  A left knee condition was not incurred in or aggravated 
by the veteran's active duty service, nor is a left knee 
condition proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§  1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  A right knee condition was not incurred in or aggravated 
by the veteran's active duty service, nor is a right knee 
condition proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§  1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in July 2001 and 
June 2005 VCAA letters and a July 2002 supplemental statement 
of the case informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought and the responsibilities of the veteran and VA in 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the June 2005 VCAA letter expressly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board notes that the veteran 
is represented by a private attorney and has demonstrated 
throughout the course of this appeal that he is fully aware 
of the evidence necessary to substantiate his claim.  As 
such, the Board specifically finds that the veteran is not 
prejudiced by any procedural notice error.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007). 
The Board finds no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decisions on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the veteran has had the chance to submit evidence 
in response to the VCAA letters and the supplemental 
statements of the case. Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on the claims decided herein has been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims and also was provided with notice of 
the types of evidence necessary to establish a rating and 
effective date for the disabilities on appeal in a March 2006 
letter.   

Essentially, the VCAA requires that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board also finds that there has been compliance with the 
VCAA assistance provisions.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The veteran has been afforded 
appropriate VA examinations.  Private medical records 
identified by the veteran have been obtained to the extent 
possible.  VA clinical records have also been obtained.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal decided herein.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.

Entitlement to a rating in excess of 20 percent for residuals 
of a right hip stress fracture.

Factual Background

A March 1993 VA clinical record includes complaints of pain 
in the hip and difficulty getting up from a sitting position.  
Straight leg raising could be accomplished with pain on the 
right hip.  There was a full range of motion.  

A private clinical record dated in April 1993 includes the 
annotation that the veteran had decreased strength in the 
right hip.  

At the time of a November 1993 VA hip examination, the 
veteran complained of constant right hip pain which had 
increased in the last 8 months.  The pain increased with 
weather changes.  The range of motion of the right hip was 
forward flexion from 0 to 95 degrees; abduction was 0 to 40 
degrees with pain; adduction was 0 to 20 degrees; internal 
rotation of the hip was limited from 0 to 35 degrees and 
internal rotation was 0 to 10 degrees.  The examiner noted 
that there was limitation of motion on internal/external 
rotation and forward flexion.  The diagnosis was past 
stiffness secondary to a stress fracture.  

A private clinical record dated in July 1995 indicated that 
the veteran had a full range of motion in the right hip at 
that time.  The veteran was complaining of pain in the 
bilateral hips.  

A VA clinical record dated in July 1995 reveals that the 
range of motion in the hips was flexion to 110 degrees, 
internal/external rotation to 20 degrees and abduction to 20 
degrees.  The impression was right hip pain of unknown 
origin.  

In June 1996, physical examination revealed a range of motion 
of extension to 25 degrees bilaterally, flexion to 115 
degrees in the right hip and internal rotation was limited to 
neutral.  External rotation was 45 degrees.  The examiner 
noted that, while there was no evidence of degenerative joint 
disease in X-rays, it was not unreasonable for the veteran to 
have pain and limited motion given the history of the 
fracture.  The veteran reported that he was not working due 
to hip and groin pain.  

At the time of an April 1997 disability determination 
evaluation conducted in connection with a claim for Social 
Security disability benefits, the veteran reported that he 
was disabled due to a personality disorder, knee and hip 
problems and blurred vision.  The veteran reported that his 
hip became stiff, particularly in the morning,  as well as 
the presence of arthritis pain.  Physical examination 
revealed some pain with the range of motion of the right hip 
but there was a full range of motion in that joint.  The 
pertinent impression was possible old injury of the right 
hip.  With regard to work type maneuvers, the examiner opined 
that the veteran might have difficulty doing frequent bending 
and squatting.  He also may have some impairment related to 
his depression and personality disorder.  

Private range of motion testing conducted in April 1997 
demonstrates right hip flexion was from 0 to 100. 

An April 1997 VA clinical record showed the veteran reported 
he had 10 different jobs since his discharge.  He reported 
that he had difficulty relating to peers which caused 
conflict on the job.  He reported he was easily distracted. 

A June 1998 VA clinical record reveals the veteran was unable 
to work under supervision or to accept criticism.  He was 
unreliable with his work habits and unable to conform to the 
requirements of a job.  

A VA joints examination was conducted in February 1999.  The 
veteran reported pain in the right hip mostly over the 
greater trochanter but also some in the groin and to a lesser 
extent, in the right thigh.  The pain was exacerbated by 
changes in the weather.  He also had discomfort with 
stooping, squatting, or walking long distances.  The range of 
motion in a seated position was limited with internal 
rotation on the right to 5 degrees and external rotation to 
over 50 degrees.  The range of motion in supine position was 
flexion to 100 degrees, abduction to 15 degrees and adduction 
past midline.  Extremes of ranges of motion did not produce 
particular discomfort except internal rotation which bothered 
the veteran to a considerable extent.  X-rays of the hips 
were completely unremarkable.  The examiner found it 
difficult to reconcile the marked abnormality of range of 
motion with the veteran's X-rays.  The examiner found that 
the veteran's complaints of hip discomfort were not 
surprising in view of the history of a previous femoral neck 
fracture.  The degree of functional impairment of the hip 
appeared, in part, to be regarded as minor.  If the history 
was accurate, the groin pain was compatible with the 
veteran's history but was to be regarded as relatively minor 
in severity.  The examiner opined that the marked dichotomy 
between the range of motion of the left and right hip was 
striking with marked external rotation of the right hip and 
marked limited internal rotation.  The examiner found that it 
was unlikely that such a marked disturbance in the range 
could be accounted for by a nondisplaced stress fracture of 
the femoral neck.  "One wonders if the patient did not 
suffer from some relatively minor hip problem in development 
which could account for the dichotomy in range."  The 
veteran had the most discomfort with internal rotation of the 
hip which was quite profound in effect.  He also had 
discomfort at extremes of abduction beyond 15 degrees.  The 
examiner determined that the veteran sustained a stress 
fracture of the femoral neck in service.  The current 
examination demonstrated no evidence of arthrosis of the 
articulation of the hip nor was there leg length discrepancy.  
The examiner found that there was a dichotomy between the 
reported severity of the symptomatology and the physical and 
radiographic findings.  The overall functional limitation 
imparted by the injury would appear to be slight.  

A private clinical record dated in September 2000 indicates 
that the range of motion of the right hip was flexion to 90 
degrees, internal rotation to 10 degrees, external rotation 
to 10 degrees, abduction to 35 degrees and adduction to 15 
degrees.  The veteran complained of pain with all hip 
motions.  The pertinent assessment was degenerative 
osteoarthritis of the right hip.  

In October 2000, the range of motion of the right hip was 
noted to have increased from 100 degrees of hip flexion to 
120 degrees.  A separate record dated the same month reveals 
the range of motion of the hip was flexion from 0 to 100 
degrees and abduction from 0 to 15 degrees.  

Numerous clinical records dated in 2000 and 2001 demonstrate 
treatment primarily for back pain and radiculopathy.  There 
were also intermittent complaints of right hip pain.  In 
November 2001, it was noted that motor strength was 5/5 in 
the lower extremities but the range of motion of the right 
hip was limited due to discomfort.  

A VA joints examination was conducted in August 2001.  The 
veteran complained of increasing problems with right hip pain 
and pain which radiated into the right testicle.  Physical 
examination was very difficult due to the amount of guarding 
with any type of movement displayed by the veteran.  He was 
able to flex the hip to only 30 degrees.  Adduction was 0 to 
15 degrees.  Abduction was 0 to 12 degrees.  Internal and 
external rotation was approximately 0 to 15 degrees.  
Accompanying the pain complaints were verbalizations and 
grimacing.  Muscle spasm was present in the right hip.  The 
diagnosis was history of trauma to right hip.  

At the time of the most recent VA joints examination which 
was conducted in February 2006, the veteran reported that he 
had had pain in his right hip ever since his stress fracture 
while in the military.  The pain was 10/10 and increased with 
any amount of movement, any amount of walking and weather 
changes.  The examiner was unable to provide an estimate as 
to loss of motion due to factors such as pain on use or 
during flares without resort to speculation.  He could not 
separate the complaints regarding the knees versus the right 
hip versus the low back and therefore could not determine 
which resulted in the greatest functional impact.  The 
circumference of both thighs was equal.  The range of motion 
testing for both thighs proved to be variable when tested 
sitting versus supine.  In the supine position, the veteran 
resisted any flexion of either hip beyond 40 degrees.  He 
also resisted rotational movements, complaining of pain.  
Abduction and adduction were similarly resisted with 
complaints of pain.  However, in the sitting position, when 
the veteran was distracted, it was evident he could flex both 
hips to 100 degrees with pain beginning on the right at 90 
degrees.  External rotation of both hips was to 45 degrees 
and internal rotation was to 30 degrees.  Abduction was to 40 
degrees and adduction was 30 degrees.  The pertinent 
diagnosis was stress fracture of the right hip by history 
which was healed.  The examiner opined that he could find no 
objective reason for the veteran to have right hip pain.  He 
found that the variability of the range of motion of the hips 
raises some question as to the authenticity of the veteran's 
underlying pathology with regard to the right hip, if any.  
The examiner found that the right hip complaints did cause 
functional loss but separating the causation from the low 
back or knee complaints could not be done without resorting 
to speculation.  The functional impairments with respect to 
the right hip, back and knees would be characterized as 
moderately severe in that the veteran could perform virtually 
no physical functioning although there was a psychiatric 
diagnosis and its impact upon the veteran's somatic 
complaints could not be evaluated by the examiner.  The 
examiner determined that, based upon only the right hip as it 
was seen objectively, it must be said that such a hip 
condition should not prevent gainful employment.  However, 
the relationship between the hip pain, employability and his 
psychiatric disorder could not be evaluated by the examiner 
but required a psychologist or psychiatrist.

At the time of the April 2006 VA mental disorders 
examination, the veteran complained of pain in his right hip 
limiting his sleep.  He complained primarily of problems as a 
result of back pain.  He informed the examiner that he moved 
about his house and yard by scooting on his bottom.  The 
examiner who conducted a January 2007 VA mental disorders 
examination also was unable to determine how much pain the 
veteran experienced as a result of his right hip and knee 
problems.  He found that they were significant for disability 
purposes.  




Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Under Diagnostic Code 5251 for limitation of extension of the 
thigh, a 10 percent evaluation is warranted when extension of 
the thigh is limited to 5 degrees.  

Under Diagnostic Code 5252 for limitation of flexion of the 
thigh, a 10 percent evaluation is warranted for flexion 
limited to 45 degrees, a 20 percent evaluation is warranted 
for flexion limited to 30 degrees and a 30 percent evaluation 
is warranted for flexion limited to 20 degrees.  For a 40 
percent evaluation, flexion must be limited to 10 degrees.

Under Diagnostic Code 5253 for impairment of the thigh, a 10 
percent evaluation is warranted for limitation of rotation 
of, cannot toe-out more than 15 degrees, affected leg; 
limitation of adduction of, cannot cross legs.  A 20 percent 
evaluation is warranted for limitation of abduction of, 
motion lost beyond 10 degrees.  

Diagnostic Code 5255 provides for assignment of ratings for 
impairment of the femur (fracture, or malunion).  For 
impairment due to malunion of the femur with knee or hip 
disability, a 20 percent rating is assignable for moderate 
knee or hip disability; and a 30 percent disabling evaluation 
is warranted for marked knee or hip disability.  Diagnostic 
Code 5255 also provides for the assignment of a 60 percent 
evaluation for either fracture of surgical neck of the femur 
with false joint, or for fracture of shaft or anatomical neck 
of the femur with nonunion, without loose motion, and weight 
bearing preserved with the aid of a brace.  Finally, 
assignment of an 80 percent evaluation is warranted for a 
spiral or oblique fracture of shaft or anatomical neck of the 
femur, with nonunion, and loose motion.

Normal range of motion of the hip is measured from 0 to 125 
degrees of flexion, and 0 to 45 degrees of abduction. 38 
C.F.R. § 4.71, Plate II.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.


Analysis

The Board finds that an increased rating is not warranted for 
the residuals of the right hip stress fracture when it is 
evaluated under the rating criteria included in Diagnostic 
Code 5252.  As set out above, the competent medical evidence 
of record produced during the appeal period demonstrates that 
the right thigh was never limited to less than 30 degrees of 
flexion.  This was at the time of the August 2001 joints 
examination.  The testing conducted prior to and subsequent 
to that time all demonstrate a greater range of motion.  The 
most recent evidence of record indicates that there is a 
question as to the amount of movement the veteran is capable 
of in the right hip.  In February 2006, the veteran resisted 
any flexion of either hip beyond 40 degrees while supine.  
However, when distracted, he could flex the right hip to at 
least 90 degrees prior to onset of pain.  The Board finds 
that the correct measurement to be used from the report of 
the February 2006 VA examination is the greater range of 
motion which was produced while the veteran was distracted.  
The Board interprets this evidence to indicate that the 
veteran did not put forth his best effort when directly 
requested to move his thigh.  

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca, supra.  The veteran has reported that he 
experiences right hip pain which increases with activity.  At 
the time of the February 2006 VA examination, he reported 
that he had right hip pain which increased with any amount of 
movement, including with any walking.  This examiner reviewed 
all the evidence of record and found that any opinion he 
could provide with regard to functional loss would be 
speculative.  He was unable to separate out complaints 
attributed to the knees, the low back and the right hip.  He 
found that all three together would result in moderately 
severe impairment.  Physical examination at that time also 
demonstrated that the veteran had an antalgic gait on the 
right which could support a finding that the veteran was in 
pain as a result of walking.  The examiner who conducted a 
January 2007 VA mental disorders examination also was unable 
to determine how much pain the veteran experienced as a 
result of his right hip and knee problems.  He found that 
they were significant for disability purposes.  

The Board notes that it may compensate the veteran only for 
service-connected disability.  However, the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  As the examiner who prepared the 
February 2006 VA examination report was unable to separate 
out the causes of functional impairment from the service-
connected versus non-service connected disabilities, the 
Board finds that all functional impairment should be 
attributed to the right thigh.  

The Board finds that an evaluation of 30 percent under 
Diagnostic Code 5252 is warranted for the service-connected 
right thigh when the disability is evaluated under 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca and upon application of the benefit 
of the doubt.  The examiner who produced the report of the 
February 2006 VA examination concluded functional loss would 
be moderately severe.  The examiner did not find that the 
loss would be severe.  The Board interprets this evidence to 
indicate that there was a greater possible level of 
functional impairment but the symptomatology did not justify 
such a finding.  The 30 percent evaluation is the second 
highest evaluation available under this Diagnostic Code.  The 
Board finds that the highest disability evaluation of 40 
percent would not be warranted unless there was severe 
functional impairment.  

Furthermore, even on consideration of 38 C.F.R. §§ 4.40, 4.45 
and DeLuca, the Board determines that none of the evidence of 
record supports a finding that the right thigh is limited in 
motion to flexion of 10 degrees or less.  There are no 
reports of the veteran with a consistent, significant limp.  
The most recent clinical evidence of record pertains to 
complaints other than the right thigh.  Private clinical 
records dated from November 2005 to March 2006 do not 
indicate a significant level of impairment due to the right 
hip.  While the records consistently document complaints of 
back pain, the veteran's complaints of hip pain are not as 
frequent.  There were also intermittent complaints of knee 
pain.  

The Board finds that there is no other Diagnostic Code which 
would allow for more than a 30 percent evaluation for the 
right thigh disability.  

There is no evidence of either favorable or unfavorable 
ankylosis of the hip so an increased rating is not warranted 
under Diagnostic Code 5250.  

An increased rating is not warranted under Diagnostic Code 
5255 as there is no evidence of a fracture of the surgical 
neck of the femur resulting in a false joint or nonunion.  

The Board finds that a separate evaluation is not warranted 
under Diagnostic Code 5151 based on limitation of extension 
to 5 degrees.  There is no evidence of record which indicates 
that extension of the veteran's leg was limited to 5 degrees.  
There is no indication in the claims file indicating that the 
range of motion for extension is limited in any way as a 
result of pain on use or during flares.  

The Board finds that a separate rating is not warranted when 
the right thigh disability is evaluated under Diagnostic Code 
5253 based on limitation of abduction.  The evidence of 
record does not demonstrate sufficient loss of motion to 
warrant a compensable evaluation.  The greatest loss of 
abduction was to 12 degrees.  The loss of motion must be 
limited to 10 degrees to warrant a compensable evaluation.  
There is no indication in the claims file indicating that the 
range of motion for abduction is limited in any way as a 
result of pain on use or during flares.  

Based on the above and upon consideration of pain on use and 
during flares, the Board finds that the evidence of record 
more nearly approximates a 30 percent evaluation under 
Diagnostic Code 5252.  

The Court has held that if a veteran has separate and 
distinct manifestations relating to the same injury, he or 
she should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  However, the evaluation of the same 
manifestation under different Diagnostic Codes is to be 
avoided.  38 C.F.R. § 4.14.  The Rating Schedule may not be 
employed as a vehicle for compensating a claimant twice or 
more for the same symptomatology, since such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding.  Esteban v. 
Brown, 6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. 
App. 203 (1993).  The critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  The Board finds that separate ratings under 
Diagnostic Code 5255 and 5252 would constitute impermissible 
pyramiding.  The veteran is being compensated for limitation 
of motion of the thigh under Diagnostic Code 5252.  There is 
no separate symptomatology other than limitation of motion 
which could be used to assign a rating under Diagnostic Code 
5255.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The preponderance of the evidence 
in this case fails to show that the veteran's service-
connected right thigh disability now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.  The veteran has 
alleged that he is unemployable as a result of his service-
connected thigh disorder.  Other than the veteran's own 
statements, there is no evidence to support this finding.  VA 
clinical records dated in April 1997 and June 1998 indicate 
that the veteran had employment problems due to personality 
problems.  In June 1988, it was noted that he was unreliable 
with his work habits and unable to conform to the 
requirements of the job.  The examiner who conducted the 
February 2006 VA joints examination found that the veteran's 
hip condition should not prevent gainful employment.  


Entitlement to service connection for a left knee condition 
claimed as secondary to the service-connected residuals of 
the right hip stress fracture.

Entitlement to service connection for a right knee condition 
claimed as secondary to the service-connected residuals of 
the right hip stress fracture.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

In the current case, the Board finds that service connection 
is not warranted on a direct basis for bilateral knee 
disabilities.  The service medical records are silent as to 
complaints of, diagnosis of or treatment for any knee 
disorders other than noting a pre-service history of an 
injury to the knee.  There was no objective or subjective 
evidence indicating the presence of a knee injury during 
active duty nor any evidence of aggravation of a pre-existing 
injury.  There was no increase in knee symptomatology during 
active duty.  The veteran was discharged as a result of a 
right hip disability for which service connection is 
currently in effect.  The veteran has not alleged that his 
knee disorders are the direct result of his active duty 
service.  There is no competent evidence of record 
documenting the presence of arthritis of the knees to a 
compensable degree within one year of discharge which would 
allow for a grant of service connection on a presumptive 
basis.  The first X-ray evidence of record documenting the 
existence of this pathology is dated in the 1990's, many 
years after the veteran's discharge.  The Board finds that 
service connection is not warranted for the knees on a direct 
or presumptive basis.  

The veteran has claimed that the knee disabilities are due to 
his service-connected residuals of the right hip stress 
fracture.  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310; see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board notes there is competent evidence of record of the 
current existence of a left knee disorder and complaints 
regarding a right knee disorder.  Additionally, there is some 
evidence of record which seems to indicate a nexus between 
currently existing knee disabilities and the service-
connected right hip.  

The veteran has opined that he currently experiences 
bilateral knee disorders as a result of his service-connected 
right hip disability.  As a lay person however, the veteran 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board places no 
probative value on the veteran's opinion as to the etiology 
of his knee disorders.  

The examiner who conducted the April 2006 VA mental disorders 
examination noted that the veteran's past medical history was 
remarkable, in part, for a history of right hip trauma with 
chronic pain and a bilateral knee condition associated with 
the right hip stress fracture with limited mobility.  The 
pertinent Axis III diagnosis was bilateral knee condition 
associated with right hip stress fracture with limited 
motion.  The examiner did not provide any reasons or bases 
for the opinion.  He also did not physically examine the 
veteran's knees or right hip.  The probative value of this 
opinion is questioned as it appears to be made on the basis 
of the veteran's self-reported medical history without any 
reference to pertinent evidence in the clinical records.  

The Board finds that greater probative weight should be 
afforded the conclusions included in the report of the 
February 2006 VA joints examination.  The examiner noted that 
the veteran had a history of left knee problems which pre-
dated the stress fracture to the right femoral neck.  The 
veteran fractured his left patella in 1984.  The pertinent 
diagnoses were prior left patella fracture and patello 
femoral arthritis of the left knee secondary to the fracture.  
The examiner opined that the left knee pain was secondary to 
the left patella fracture and the arthroscopic findings of 
patellar chondromalacia, which occurred prior to the veteran 
entering the military and was not made worse or aggravated by 
the military.  He also opined that the left knee condition 
was not secondary to the right hip.  An addendum to the 
examination report was prepared based on review of an X-ray.  
The X-ray revealed arthritis in the left knee which was 
opined to be secondary to the left knee fracture and not due 
to military service.  The left knee disability was not made 
worse by military service.  The examiner opined that the 
right knee pain was of recent onset and was not related to 
the left knee problem or the right hip.  The examiner opined 
that a femoral stress fracture, which was treated 
nondisplaced, treated nonoperatively and healed completely 
would not at a time since 1985 until now, finally cause right 
knee pain.  An addendum to the report indicates that X-ray 
examination of the right knee was interpreted as being 
normal.  

The Board places greater probative value on this report as 
the examiner who prepared the report actually physically 
examined the veteran's right hip and knees.  He provided 
reasons and bases for his opinion.  Furthermore, the 
examination was conducted specifically, in part, to determine 
if there was a nexus between the right hip and the knee 
disorders.  The examiner who prepared the April 2006 VA 
examination was conducting a psychiatric examination.  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  The Court has held that a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In addition, an examination that does not take into account 
the records of prior medical treatment is neither thorough 
nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  Moreover, a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) id; 
citing Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
left and right knee conditions.  It follows that there is not 
a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to a 30 percent evaluation for residuals of a 
right hip stress fracture is granted, subject to the laws and 
regulations governing the payment of monetary awards.  

Service connection for a left knee condition is not 
warranted.  The appeal is denied.  

Service connection for a right knee condition is not 
warranted.  The appeal is denied.  


REMAND

The veteran is claiming that he currently has a low back 
disorder which was secondary to his service-connected right 
hip disability.  There is evidence of record of the presence 
of complaints of back pain as well as diagnoses of back 
disorders including low back arthritis.  There is no medical 
evidence of record of a nexus between a currently existing 
chronic back disorder and the veteran's right hip disability.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: 
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Under the circumstances of this case, 
the Board believes that the record should contain a medical 
opinion that squarely address the veteran's contentions.  

The Board notes that the requirements of the VCAA have not 
been met with regard to the back claim.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, (3) that the 
claimant is expected to provide, and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In the current case, there is no evidence 
of record indicating that the veteran received any pertinent 
notifications regarding his back claim.  VCAA notice errors 
are presumed prejudicial and require reversal unless it can 
be shown "that the error did not affect the essential 
fairness of the adjudication."  Sanders v. Nicholson, 487 
F.3d 881, 889 (2007).  The Board finds that proper VCAA 
notification must be provided to the veteran for his back 
claim.  

The veteran has claimed that he is entitled to a total 
disability rating as a result of unemployability due to his 
service-connected disability.  The Board finds that this 
claim is inextricably intertwined with the claim for service 
connection for the low back disorder.  If service connection 
is granted this may impact the TDIU claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].  Action on the veteran's 
TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with an 
appropriate VCAA notice for his back 
claim, informing him of any information 
and evidence not of record (1) that is 
necessary to substantiate claim, (2) that 
VA will seek to provide, (3) that the 
veteran is expected to provide, and 
asking the veteran to provide any 
evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The notice should also 
address all five elements of a service 
connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should be afforded the 
appropriate period of time for response 
to all written notice and development. 

2  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a VA examination to determine if 
it is at least as likely as not (50 
percent or greater likelihood) that a 
currently existing low back disorder was 
due to an injury in service or to a 
service-connected disability.  The claims 
folder must be provided to the 
examiner(s) for review of pertinent 
documents therein.  A complete rationale 
must be provided for all opinions.  The 
examiner should indicate if he is unable 
to provide any required opinions without 
resort to speculation.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.  

3  After the above development is 
completed, adjudicate the claims.  If any 
benefit on appeal remains denied, furnish 
the veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


